UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-7796



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DONOVAN J. MCDONALD,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.     Matthew J. Perry, Jr., Senior
District Judge. (CR-97-13)


Submitted:   April 22, 2005                 Decided:   June 24, 2005


Before LUTTIG, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donovan J. McDonald, Appellant Pro Se. Marshall Prince, OFFICE OF
THE UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Donovan J. McDonald appeals from the district court’s

order    denying and dismissing his motion filed under 18 U.S.C. §

3582 (2000).   We have reviewed the record and find no reversible

error.    Accordingly, we affirm.   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                               - 2 -